 

Exhibit 10.2

EXECUTION COPY

 

 

 

 

 

PNMAC GMSR ISSUER TRUST,

 

as Issuer

 

and

 

CITIBANK, N.A.,

 

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

 

and

 

PENNYMAC LOAN SERVICES, LLC,

 

as Administrator and Servicer

 

and

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

 

as Administrative Agent

 

__________

 

SERIES 2018-GT2 INDENTURE SUPPLEMENT

 

Dated as of August 10, 2018

 

To

 

SECOND AMENDED AND RESTATED BASE INDENTURE

 

Dated as of August 10, 2017

 

MSR COLLATERALIZED NOTES,

 SERIES 2018-GT2

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

PAGE

SECTION 1.

CREATION OF THE SERIES 2018-GT2 TERM NOTES.


1

SECTION 2.

DEFINED TERMS.


2

SECTION 3.

FORM OF THE SERIES 2018-GT2 TERM NOTES; TRANSFER RESTRICTIONS.


7

SECTION 4.

PAYMENTS AND ALLOCATION OF FUNDS ON PAYMENT DATES; NO SERIES RESERVE ACCOUNT.


8

SECTION 5.

OPTIONAL REDEMPTION AND REFINANCING.


8

SECTION 6.

OPTIONAL EXTENSION OF STATED MATURITY DATE.


9

SECTION 7.

DETERMINATION OF NOTE INTEREST RATE AND LIBOR.


9

SECTION 8.

CONDITIONS PRECEDENT SATISFIED.


10

SECTION 9.

REPRESENTATIONS AND WARRANTIES.


10

SECTION 10.

AMENDMENTS.


10

SECTION 11.

COUNTERPARTS.


12

SECTION 12.

ENTIRE AGREEMENT.


12

SECTION 13.

LIMITED RECOURSE.


13

SECTION 14.

OWNER TRUSTEE LIMITATION OF LIABILITY.


13

SECTION 15.

CREDIT RISK RETENTION.


14

 

 



-  i  -

--------------------------------------------------------------------------------

 

 

This SERIES 2018-GT2 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated
as of August 10, 2018, is made by and among PNMAC GMSR ISSUER TRUST, a statutory
trust organized under the laws of the State of Delaware, as issuer (the
“Issuer”), CITIBANK, N.A., a national banking association, as indenture trustee
(the “Indenture Trustee”), as calculation agent (the “Calculation Agent”), as
paying agent (the “Paying Agent”) and as securities intermediary (the
“Securities Intermediary”), PENNYMAC LOAN SERVICES, LLC, a limited liability
company organized under the laws of the State of Delaware (“PLS”), as
administrator (the “Administrator”) and servicer (the “Servicer”), and CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“CSFB”), a Delaware limited liability
company, as Administrative Agent.  This Indenture Supplement relates to and is
executed pursuant to that certain Second Amended and Restated Base Indenture,
dated as of August 10, 2017, including the schedules and exhibits thereto (as
supplemented hereby, as amended by Amendment No. 1 thereto, dated as of February
28, 2018, and by Amendment No. 2 thereto, dated as of August 10, 2018, and as
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Base Indenture”), among the Issuer, PLS, the Indenture Trustee,
the Calculation Agent, the Paying Agent, the Securities Intermediary, and
PENTALPHA SURVEILLANCE LLC, a Delaware limited liability company, as credit
manager (the “Credit Manager”), CSFB, as Administrative Agent, and the
“Administrative Agents” from time to time parties thereto, all the provisions of
which are incorporated herein as modified hereby and shall be a part of this
Indenture Supplement as if set forth herein in full (the Base Indenture as so
supplemented by this Indenture Supplement, collectively referred to as the
“Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Term Notes, the
Series 2018-GT2 Term Notes (as defined below).  The parties are entering into
this Indenture Supplement to document the terms of the issuance of the Series
2018-GT2 Term Notes pursuant to the Base Indenture, which provides for the
issuance of Notes in multiple series from time to time.

Section 1.        Creation of the Series 2018-GT2 Term Notes.

There are hereby created, effective as of the Issuance Date, the Series 2018-GT2
Term Notes, to be issued pursuant to the Base Indenture and this Indenture
Supplement, to be known as “PNMAC GMSR ISSUER TRUST MSR Collateralized Notes,
Series 2018-GT2” (the “Series 2018-GT2 Term Notes”).  The Series 2018-GT2 Term
Notes will be rated and shall be subordinated to the Series 2016-MBSADV1
Notes.  The Series 2018-GT2 Term Notes are issued in one (1) Class of Term Notes
with the Initial Note Balance, Stated Maturity Date, Note Interest Rate and
other terms as specified in this Indenture Supplement.  The Series 2018-GT2 Term
Notes shall be secured by the Trust Estate Granted to the Indenture Trustee
pursuant to the Base Indenture.  The Indenture Trustee shall hold the Trust
Estate as collateral security for the benefit of the Noteholders of the Series
2018-GT2 Term Notes and all other Series of Notes issued under the Base
Indenture as described therein.  In the event that any term or provision
contained herein with respect to the Series 2018-GT2 Term Notes shall conflict
with or be inconsistent with any





 

--------------------------------------------------------------------------------

 

 

term or provision contained in the Base Indenture, the terms and provisions of
this Indenture Supplement shall govern to the extent of such conflict.

Section 2.        Defined Terms.

With respect to the Series 2018-GT2 Term Notes and in addition to or in
replacement of the definitions set forth in Section 1.1 of the Base Indenture,
the following definitions shall be assigned to the defined terms set forth
below:

“Acquired MSRs” means, with respect to the acquisition by PLS of servicing
related to previously issued Ginnie Mae MBS, the MSRs related to the Mortgage
Loans included in such acquired Ginnie Mae MBS.

“Administrative Agent” means, for so long as the Series 2018-GT2 Term Notes are
Outstanding: (i) with respect to the provisions of this Indenture Supplement,
CSFB, or an Affiliate or successor thereto; and (ii) with respect to the
provisions of the Base Indenture, together CSFB and such other parties as set
forth in any other Indenture Supplement, or a respective Affiliate or any
respective successor thereto.  For the avoidance of doubt, reference to “it” or
“its” with respect to the Administrative Agent in this Indenture Supplement or
in the Base Indenture shall mean “them” and “their,” and reference to the
singular herein and therein in relation to the Administrative Agent will be
construed as if plural.

“Advance Rate” means, with respect to the Series 2018-GT2 Term Notes, 60% of the
Collateral Value of the Portfolio; provided, that, upon the occurrence of an
Advance Rate Reduction Event, the Advance Rate will decrease by 1.00% per month
until the Advance Rate Reduction Event is cured in all respects subject to the
satisfaction of the Administrative Agent, at which point the Advance Rate, as
applicable, will revert to the value it had prior to the occurrence of such
Advance Rate Reduction Event.

“Anticipated Amendments” has the meaning assigned to such term in Section 10(b)
hereof.

“Applicable Ratings” means, with respect to the Series 2018-GT2 Term Notes,
“BBB- (sf)”.

“Base Indenture” has the meaning assigned to such term in the Preamble.

“Corporate Trust Office” means the corporate trust offices of the Indenture
Trustee at which at any particular time its corporate trust business with
respect to the Issuer shall be administered, which offices at the Issuance Date
are located at Citibank, N.A., Corporate and Investment Banking, 388 Greenwich
Street, 14th Floor, New York, NY 10013, Attention: PNMAC GMSR ISSUER TRUST MSR
Collateralized Notes, including for Note transfer, exchange or surrender
purposes.

“Cumulative Interest Shortfall Amount Rate” means, with respect to the Series
2018-GT2 Term Notes, 2.00% per annum.

“Default Supplemental Fee” means, for the Series 2018-GT2 Term Notes and each
Payment Date during the Full Amortization Period and on the date of final
payment of such Notes





2

--------------------------------------------------------------------------------

 

 

(if the Full Amortization Period is continuing on such final payment date), a
fee equal to (1) the related Cumulative Default Supplemental Fee Shortfall
Amount, plus (2) the product of:

(i)        the Default Supplemental Fee Rate multiplied by

(ii)       the average daily Note Balance since the prior Payment Date of the
Series 2018-GT2 Term Notes multiplied by

(iii)      a fraction, the numerator of which is the number of days elapsed from
and including the prior Payment Date (or, if later, the commencement of the Full
Amortization Period) to but excluding such Payment Date and the denominator of
which equals 360.

“Default Supplemental Fee Rate” means, with respect to the Series 2018-GT2 Term
Notes, 2.00% per annum.

“Early Amortization Event” occurs with respect to the Series 2018-GT2 Term Notes
when:

(i)        the amount currently funded with respect to all Series of VFNs,
measured individually, by a Noteholder of an MBS Advance VFN is less than
$50,000,000;

(ii)       an Advance Rate Reduction Event has occurred and has been continuing
for six (6) consecutive months; or

(iii)      the unpaid principal balance of the Portfolio is less than $35
billion.

 “Early Amortization Event Payment Amount” means, with respect to the Series
2018-GT2 Term Notes, the sum of (i) one-thirty-sixth (1/36) of the Note Balance
of the Series 2018-GT2 Term Notes as of the date on which an Early Amortization
Event occurs and (ii) the product of (a) the Series Allocation Percentage of the
Series 2018-GT2 Term Notes and (b) the amounts in the Collection and Funding
Account that are designated as “Advance Rate Reduction Event Reserve Amounts” on
such Payment Date, if applicable.

“Early Termination Event” means, with respect to the Series 2018-GT2 Term Notes,
not applicable.

“Early Termination Event Payment Amount” means, with respect to the Series
2018-GT2 Term Notes, not applicable.

“Indenture” has the meaning assigned to such term in the Preamble.

“Indenture Supplement” has the meaning assigned to such term in the Preamble.

“Initial Note Balance” means, for the Series 2018-GT2 Term Notes, $650,000,000.

“Initial Purchasers” means together, Credit Suisse Securities (USA) LLC and
Citigroup Global Markets, Inc.

“Interest Accrual Period” means, for the Series 2018-GT2 Term Notes, (i) with
respect to the first Payment Date, the period that will commence on the Issuance
Date and will end on the





3

--------------------------------------------------------------------------------

 

 

day immediately preceding the Payment Date in August 2018, and (ii) with respect
to any subsequent Payment Dates, the period that will commence on the
immediately preceding Payment Date and end on the day immediately preceding the
current Payment Date.  Interest payable on the Series 2018-GT2 Term Notes for
each Payment Date will be calculated based on the Interest Day Count
Convention.  The first Payment Date with respect to the Series 2018-GT2 Term
Notes will be August 27, 2018.

“Interest Day Count Convention” means, with respect to the Series 2018-GT2 Term
Notes, the actual number of days in the related Interest Accrual Period, divided
by 360.

“Interim Servicer” means a transferor servicer of the Acquired MSRs who may
interim service the Mortgage Pools related to the Acquired MSRs on PLS’ behalf
and collect payments from the related borrowers, prior to the date when PLS
starts servicing the Mortgage Pools related to such MSRs and collecting payments
from the related borrowers pursuant to the terms of the Acknowledgment
Agreement.

“Interim Servicing Period” means a period of time no longer than one hundred and
twenty (120) days prior to the related transfer of servicing to PLS from an
Interim Servicer.

“Issuance Date” means August 10, 2018.

“LIBOR” means the London interbank offered rate.

“LIBOR Determination Date” means for each Payment Date and the related Interest
Accrual Period following the first Payment Date, the second (2nd) London Banking
Day prior to the commencement of such Interest Accrual Period.

“LIBOR Index Rate” means for a one-month period, the LIBOR per annum (rounded
upward, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month period, which appears on the
LIBOR01 Page as of 11:00 a.m. (London, England time) on the LIBOR Determination
Date.

“LIBOR Rate” means, with respect to any Interest Accrual Period with respect to
which interest is to be calculated by reference to the “LIBOR Rate,” (a) the
LIBOR Index Rate for a one-month period, if such rate is available, (b) in the
event that LIBOR and LIBOR Index Rate are phased out, and a new benchmark
intended as a replacement for LIBOR and LIBOR Index Rate is established or
administered by the Financial Conduct Authority or ICE Benchmark Administration
or other comparable authority, and such new benchmark with a one-month maturity
is readily available through Bloomberg or a comparable medium, then the
Administrator, with the Administrative Agent’s written consent, shall direct the
Indenture Trustee to utilize such new benchmark with a one-month maturity for
all purposes hereof in place of the LIBOR Index Rate, and (c) if the LIBOR Index
Rate cannot be determined or has been phased out and no new benchmark under
clause (b) has been established, the arithmetic average of the rates of interest
per annum (rounded upward, if necessary, to the nearest 1/100 of 1%) at which
deposits in U.S. Dollars in immediately available funds are offered to the
Administrative Agent at 11:00 a.m. (London, England time) two (2) London Banking
Days before the beginning of such one-month period by three (3) or more major
banks in the interbank Eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such one-month period
and in an





4

--------------------------------------------------------------------------------

 

 

amount equal or comparable to the principal amount of the portion of the Note
Balance on which the “LIBOR Rate” is being calculated.

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the ICE Benchmark Administration as an
information vendor for the purpose of displaying ICE Benchmark Administration
interest settlement rates for U.S. Dollar deposits).

“London Banking Day” means any day on which commercial banks and foreign
exchange markets settle payment in both London and New York City.

“Margin” means, for the Series 2018-GT2 Term Notes, 2.65% per annum.

“Note Interest Rate” means, for the Series 2018-GT2 Term Notes, with respect to
any Interest Accrual Period, the sum of LIBOR Rate (as determined by the
Indenture Trustee as described in Section 7 hereof) plus the Margin.

“Note Maximum Principal Balance” means, with respect to the Series 2018-GT2 Term
Notes, the Initial Note Balance or, a lesser amount if the Series 2018-GT2 Term
Notes are redeemed in part.

“Note Purchase Agreement” means that certain Series 2018-GT2 Note Purchase
Agreement, dated as of August 7, 2018, by and among the Issuer, CSFB, as
Administrative Agent on behalf of the Initial Purchasers, PLS, as Administrator
and Servicer, and the Initial Purchasers, that relates to the purchase of the
Series 2018-GT2 Term Notes, as amended, restated, supplemented or otherwise
modified from time to time.

“Note Rating Agency” means Kroll Bond Rating Agency, Inc.

“Optional Extension Date” means August 25, 2023.

“PLS” has the meaning assigned to such term in the Preamble.

“Regulation RR” has the meaning assigned to such term in Section 15 of this
Indenture Supplement.

“Scheduled Principal Payment Amount” means, with respect to any Payment Date
following a Scheduled Principal Payment Event, an amount equal to the sum of the
Series Principal Payment Amounts due and payable on each Series of Terms Notes
then outstanding.

“Scheduled Principal Payment Events” means, for any Payment Date with respect to
the Series 2018-GT2 Term Notes, a Series Principal Payment Amount will be due on
a one-time basis on any Payment Date following the occurrence of any of the
following events (each, a “Scheduled Principal Payment Event”):

(i)         the unpaid principal balance of the Portfolio is less than $85
billion and a Borrowing Base Deficiency exists as of the close of business on
the last day of the related





5

--------------------------------------------------------------------------------

 

 

Collection Period, prior to the paydown of the VFN Principal Balance of any
Outstanding Class of VFNs from the preceding Payment Date;

(ii)       the unpaid principal balance of the Portfolio is less than $80
billion and a Borrowing Base Deficiency exists as of the close of business on
the last day of the related Collection Period, prior to the paydown of the VFN
Principal Balance of any Outstanding Class of VFNs from the preceding Payment
Date;

(iii)      the unpaid principal balance of the Portfolio is less than $75
billion and a Borrowing Base Deficiency exists as of the close of business on
the last day of the related Collection Period, prior to the paydown of the VFN
Principal Balance of any Outstanding Class of VFNs from the preceding Payment
Date;

(iv)       the unpaid principal balance of the Portfolio is less than $70
billion and a Borrowing Base Deficiency exists as of the close of business on
the last day of the related Collection Period, prior to the paydown of the VFN
Principal Balance of any Outstanding Class of VFNs from the preceding Payment
Date;

(v)        the unpaid principal balance of the Portfolio is less than $65
billion and a Borrowing Base Deficiency exists as of the close of business on
the last day of the related Collection Period, prior to the paydown of the VFN
Principal Balance of any Outstanding Class of VFNs from the preceding Payment
Date;

(vi)       the unpaid principal balance of the Portfolio is less than $60
billion and a Borrowing Base Deficiency exists as of the close of business on
the last day of the related Collection Period, prior to the paydown of the VFN
Principal Balance of any Outstanding Class of VFNs from the preceding Payment
Date;

(vii)      the unpaid principal balance of the Portfolio is less than $55
billion and a Borrowing Base Deficiency exists as of the close of business on
the last day of the related Collection Period, prior to the paydown of the VFN
Principal Balance of any Outstanding Class of VFNs from the preceding Payment
Date;

(viii)     the unpaid principal balance of the Portfolio is less than $50
billion and a Borrowing Base Deficiency exists as of the close of business on
the last day of the related Collection Period, prior to the paydown of the VFN
Principal Balance of any Outstanding Class of VFNs from the preceding Payment
Date;

(ix)       the unpaid principal balance of the Portfolio is less than $45
billion and a Borrowing Base Deficiency exists as of the close of business on
the last day of the related Collection Period, prior to the paydown of the VFN
Principal Balance of any Outstanding Class of VFNs from the preceding Payment
Date; or

(x)        the unpaid principal balance of the Portfolio is less than $40
billion and a Borrowing Base Deficiency exists as of the close of business on
the last day of the related Collection Period, prior to the paydown of the VFN
Principal Balance of any Outstanding Class of VFNs from the preceding Payment
Date.





6

--------------------------------------------------------------------------------

 

 

“Series 2018-GT2 Term Notes” has the meaning assigned to such term in Section 1
of this Indenture Supplement.

“Series Principal Payment Amount” means, with respect to the Series 2018-GT2
Term Notes, upon the occurrence of a Scheduled Principal Payment Event, an
amount equal to the product of (i) the Series Allocation Percentage of the
Series 2018-GT2 Term Notes and (ii) the product of (a) $5,000,000,000, (b) the
Market Value Percentage (as calculated using clause (b)(ii) of the definition
thereof) and (c) the Advance Rate of the Series 2018-GT2 Term Notes.

“Series Required Noteholders” means, for so long as the Series 2018-GT2 Term
Notes are Outstanding, Noteholders of the Series 2018-GT2 Term Notes
constituting the Majority Noteholders of such Series.

“Specified Call Premium Amount” means, as of any date of determination in
respect of the Series 2018-GT2 Term Notes, the greater of (i) $0 and (ii) (a)
the quotient of: (1) the product of: (x) the Note Interest Rate multiplied by
(y) the outstanding Note Balance divided by (2) 360 multiplied by (b) the
positive excess, if any, of 360 over the number of days from and including the
date the Series 2018-GT2 Term Notes were issued through and including the date
on which the Series 2018-GT2 Term Notes are redeemed.

“Stated Maturity Date” means, for Series 2018-GT2 Term Notes, August 25, 2023,
or if extended pursuant to Section 6 hereof, August 25, 2025.

“Step-Up Fee” means for the Series 2018-GT2 Term Notes and each Payment Date
during the Step-Up Fee Period and on the date of final payment of such Notes (if
the Step-Up Fee Period is continuing on such final payment date), a fee equal to
(1) the related Cumulative Step-Up Fee Shortfall Amount plus (2) the product of
(i) the Step-Up Fee Rate multiplied by (ii) the average daily Note Balance since
the prior Payment Date of the Series 2018-GT2 Term Notes multiplied by (iii) a
fraction, (A) the numerator of which is the number of days elapsed from and
including the prior Payment Date (or, if later, the commencement of the Step-Up
Fee Period) to but excluding such Payment Date and (B) the denominator of which
equals 360.

“Step-Up Fee Period” means the period that begins on the Payment Date
immediately following the Optional Extension Date and ends on the date on which
the Series 2018-GT2 Term Notes are no longer outstanding.

“Step-Up Fee Rate” means, with respect to the Series 2018-GT2 Term Notes, 0.75%
per annum.

“WSFS” has the meaning assigned to such term in Section 14 hereof.

Section 3.        Form of the Series 2018-GT2 Term Notes; Transfer Restrictions.

(a)        Subject to the terms and provisions of Section 5.4 of the Base
Indenture, the Series 2018-GT2 Term Notes shall only be issued as a Book-Entry
Note, and the form of Global Rule 144A Note that may be used to evidence the
Series 2018-GT2 Term Notes in the circumstances described in Section 5.2(c) of
the Base Indenture is attached to the Base Indenture as Exhibit A-1.





7

--------------------------------------------------------------------------------

 

 

The Series 2018-GT2 Term Notes shall not be issued as a Regulation S Notes nor
shall any Series 2018-GT2 Term Notes be sold in offshore transactions in
reliance on Regulation S.

The Series 2018-GT2 Term Notes will be issued in minimum denominations of
$100,000 and integral multiples of $1,000 in excess thereof.

(b)        The Series 2018-GT2 Term Notes will not be registered under the 1933
Act, or the securities laws of any other jurisdiction.  The sale, pledge or
other transfer of any Series 2018-GT2 Term Note or any interest therein will be
subject to the restrictions described below.  The Series 2018-GT2 Term Notes
will bear a legend referring to the transfer restrictions thereof.  None of the
Issuer or the Initial Purchasers will register the Series 2018-GT2 Term Notes
under the 1933 Act, register or qualify the Series 2018-GT2 Term Notes under the
securities laws of any state or other jurisdiction or provide registration
rights to any purchaser.

In addition to any provisions set forth in Section 6.5 of the Base Indenture,
any Noteholder of the Series 2018-GT2 Term Notes may only resell, pledge or
transfer its beneficial interest in a Series 2018-GT2 Term Note to a person that
the transferor reasonably believes is, and who has certified (or, in the case of
Book-Entry Notes, is deemed to have certified) that it is a Qualified
Institutional Buyer that purchases for its own account or for the account of a
Qualified Institutional Buyer and to whom notice is given that the resale,
pledge or transfer is made in reliance on Rule 144A.  The Series 2018-GT2 Term
Notes may not be resold, pledged or transferred pursuant to Regulation S.

Section 4.        Payments and Allocation of Funds on Payment Dates; No Series
Reserve Account.

(a)        Except as otherwise expressly set forth herein, the Paying Agent
shall make payments on the Series 2018-GT2 Term Notes on each Payment Date in
accordance with Section 4.5 of the Base Indenture.

(b)        There will be no Series Reserve Account for the Series 2018-GT2 Term
Notes.

(c)        The Administrative Agent and the Issuer further confirm that the
Series 2018-GT2 Term Notes issued on the Issuance Date pursuant to this
Indenture Supplement shall be issued in the name of “Cede & Co.”, as nominee of
DTC, pursuant to a letter agreement between the Issuer and DTC, to be dated as
of the Issuance Date.  The Issuer and the Administrative Agent hereby direct the
Indenture Trustee to issue the Series 2018-GT2 Term Notes in the name of “Cede &
Co”.

Section 5.        Optional Redemption and Refinancing.

(a)        The Issuer may, at any time, subject to Section 13.1 of the Base
Indenture, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, the Indenture Trustee and the Noteholders of the Series
2018-GT2 Term Notes, redeem in whole or in part (so long as, in the case of any
partial redemption, (i) such redemption is funded using the proceeds of the
issuance and sale of one or more new Classes of Notes or from any other cash or
funds of PLS and not Collections on the MSRs, and (ii) the Series 2018-GT2 Term
Notes are redeemed on a pro rata basis based on their related Note Balances),
and/or terminate and cause retirement of the





8

--------------------------------------------------------------------------------

 

 

Series 2018-GT2 Term Notes.  In anticipation of a redemption of the Series
2018-GT2 Term Notes at the end of their Revolving Period, the Issuer may issue a
new Series or one or more Classes of Notes within the ninety (90) day period
prior to the end of such Revolving Period and reserve the cash proceeds of the
issuance for the sole purpose of paying the principal balance and all accrued
and unpaid interest on the Series 2018-GT2 Term Notes, on the last day of their
Revolving Period.  Any amendment to this Indenture Supplement executed to effect
an optional redemption may be entered into without consent of the Noteholders of
the Series 2018-GT2 Term Notes or of any other Notes issued under the Base
Indenture (but with satisfaction of other requirements for amendments entered
into without Noteholder consent). Any Notes issued in replacement for the Series
2018-GT2 Term Notes will have the same rights and privileges as the Class of
Series 2018-GT2 Term Notes that was refinanced with the related proceeds
thereof; provided, such replacement Notes may have different Stated Maturity
Dates and different Note Interest Rates.

(b)        If the Issuer redeems the Series 2018-GT2 Term Notes within 360 days
from and including the Issuance Date, the Issuer shall pay to the Noteholders of
the Series 2018-GT2 Term Notes as part of the Redemption Amount an amount equal
to the Specified Call Premium Amount.

Section 6.        Optional Extension of Stated Maturity Date.

The Administrator, on behalf of the Issuer, may by written notice to the
Administrative Agent and the Indenture Trustee, request a single extension of
the Stated Maturity Date for the Series 2018-GT2 Term Notes at least fifteen
(15) days prior to the Optional Extension Date (the “Optional Extension”);
provided that the term of the Acknowledgment Agreement is also extended through
December 2025.  To the extent the Administrator has exercised the Optional
Extension and the term of the Acknowledgment Agreement has been extended through
December 2025, the Stated Maturity Date will be extended on the Optional
Extension Date such that, after giving effect to such extension, the Stated
Maturity Date will be two (2) years after the Stated Maturity Date in effect
immediately prior to exercise of the Optional Extension.  The Stated Maturity
Date of the Series 2018-GT2 Term Notes cannot be extended past the date which is
two (2) years following the initial Stated Maturity Date in effect immediately
prior to exercise of the Optional Extension.  Upon exercise of the Optional
Extension, during the Step-Up Fee Period, the Step-Up Fee will apply to the
Series 2018-GT2 Term Notes.

Section 7.        Determination of Note Interest Rate and LIBOR.

(a)         At least one (1) Business Day prior to each Determination Date, the
Indenture Trustee shall calculate the Note Interest Rate for the related
Interest Accrual Period and the Interest Payment Amount for the Series 2018-GT2
Term Notes for the upcoming Payment Date, and include a report of such amount in
the related Payment Date Report.

(b)        On each LIBOR Determination Date, the Indenture Trustee will
determine the LIBOR Rate for the succeeding Interest Accrual Period for the
related Series 2018-GT2 Term Notes on the basis of the procedures specified in
the definition of “LIBOR Rate.”

(c)        The establishment of One-Month LIBOR by the Indenture Trustee and the
Indenture Trustee’s subsequent calculation of the Note Interest Rate and the
Interest Payment





9

--------------------------------------------------------------------------------

 

 

Amount on the Series 2018-GT2 Term Notes for the relevant Interest Accrual
Period, in the absence of manifest error, will be final and binding.

Section 8.        Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Noteholders of the Series
2018-GT2 Term Notes and the Indenture Trustee that, as of the issuance date (a)
the Series 2018-GT2 Term Notes are rated BBB- (sf) by the Note Rating Agency and
(b) each of the conditions precedent set forth in the Base Indenture, including
but not limited to those conditions precedent set forth in Section 6.10(b) of
the Base Indenture and Article XII thereof, as applicable, to the issuance of
the Series 2018-GT2 Term Notes have been satisfied or waived in accordance with
the terms thereof.

Section 9.        Representations and Warranties.

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

The Administrator hereby represents and warrants that it is not in default with
respect to any material contract under which a default should reasonably be
expected to have a material adverse effect on the ability of the Administrator
to perform its duties under this Indenture or any Indenture Supplement, or with
respect to any order of any court, administrative agency, arbitrator or
governmental body which would have a material adverse effect on the transactions
contemplated hereunder, and no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such contract
or order of any court, administrative agency, arbitrator or governmental body.

PLS hereby represents and warrants that it is not in default with respect to any
material contract under which a default should reasonably be expected to have a
material adverse effect on the ability of PLS to perform its duties under this
Indenture, any Indenture Supplement or any Transaction Document to which it is a
party, or with respect to any order of any court, administrative agency,
arbitrator or governmental body which would have a material adverse effect on
the transactions contemplated hereunder, and no event has occurred which with
notice or lapse of time or both would constitute such a default with respect to
any such contract or order of any court, administrative agency, arbitrator or
governmental body.

Section 10.      Amendments.

(a)        Notwithstanding any provisions to the contrary in Article XII of the
Base Indenture but subject to the provisions set forth in Sections 12.1 and 12.3
of the Base Indenture, without the consent of the Noteholders of any Notes but
with the consent of the Issuer (evidenced by its execution of such amendment),
the Indenture Trustee, the Administrator, the Servicer (solely in the case of
any amendment that adversely affects the rights or obligations of the Servicer
or adds new obligations or increases existing obligations of the Servicer), and
the Administrative Agent, at any time and from time to time, upon delivery of an
Issuer Tax Opinion and upon delivery by the Issuer to the Indenture Trustee of
an Officer’s Certificate to the effect that the Issuer reasonably believes that
such amendment will not have a material Adverse Effect, may amend any
Transaction





10

--------------------------------------------------------------------------------

 

 

Document for any of the following purposes: (i) to correct any mistake or
typographical error or cure any ambiguity, or to cure, correct or supplement any
defective or inconsistent provision therein or in any other Transaction
Document; or (ii) to amend any other provision of this Indenture Supplement.

(b)       Notwithstanding any provisions to the contrary in Section 6.10 or
Article XII of the Base Indenture except for amendments otherwise permitted as
described in Sections 12.1 and 12.2 of the Base Indenture and in the immediately
preceding paragraph, no supplement, amendment or indenture supplement entered
into with respect to the issuance of a new Series of Notes or pursuant to the
terms and provisions of Section 12.2 of the Base Indenture may, without the
consent of the Series Required Noteholders in respect of the Series 2018-GT2
Term Notes, supplement, amend or revise any term or provision of this Indenture
Supplement; provided, that with respect to the following amendments, the consent
of each Noteholder of each Outstanding Series 2018-GT2 Term Notes materially and
adversely affected thereby shall be required:

(i)        any change to the scheduled payment date of any payment of interest
on any Note held by such Noteholder, or change a Payment Date or Stated Maturity
Date of any Note held by such Noteholder;

(ii)       any reduction of the Note Balance of, or the Note Interest Rate, the
Step-Up Fee Rate or the Default Supplemental Fee Rate on any Notes held by such
Noteholder, or change the method of computing the Note Balance or Note Interest
Rate in a manner that is adverse to such Noteholder;

(iii)      any impairment of the right to institute suit for the enforcement of
any payment on any Note held by such Noteholder;

(iv)      any reduction of the percentage of Noteholders of the Outstanding
Notes (or of the Outstanding Notes of any Series or Class), for which consent is
required for any such amendment, or the consent of whose Noteholders is required
for any waiver of compliance with the provisions of the Indenture or any
Indenture Supplement or of defaults thereunder and their consequences, provided
for in the Base Indenture or any Indenture Supplement;

(v)       any modification of any amendment of the Indenture, except to increase
any percentage of Noteholders required to consent to any such amendment or to
provide that other provisions of the Indenture or any Indenture Supplement
cannot be modified or waived without the consent of the Noteholder of each
outstanding Note adversely affected thereby;

(vi)      any modification to permit the creation of any lien or other
encumbrance on the collateral that is prior to the lien in favor of the
Indenture Trustee for the benefit of the Noteholders of the Notes;

(vii)     any modification to change the method of computing the amount of
principal of, or interest on, any Note held by such Noteholder on any date;





11

--------------------------------------------------------------------------------

 

 

(viii)    any modification to increase any Advance Rates in respect of Notes
held by such Noteholder or eliminate or decrease any collateral value exclusions
in respect of Notes held by such Noteholder; or

(ix)      any change, modification or waiver of any Scheduled Principal Payment
Amount.

(c)       For the avoidance of doubt, the consent of the Servicer is not
required for (i) the waiver of any Event of Default or (ii) any other
modification or amendment to any Event of Default except those related to the
actions and omissions of the Servicer.

(d)       For the avoidance of doubt, the Issuer and the Administrator hereby
covenant that the Issuer shall not issue any future Series of Notes without
designating an entity to act as “Administrative Agent” under the related
Indenture Supplement with respect to such Series of Notes.

(e)       Any amendment of this Indenture Supplement which affects the rights,
duties, immunities, obligations or liabilities of the Owner Trustee in its
capacity as owner trustee under the Trust Agreement shall require the written
consent of the Owner Trustee.

(f)       In the future, with the Administrative Agent’s consent, the Issuer and
the Repo Seller may amend the Acknowledgment Agreement, Base Indenture, PC
Repurchase Agreement and other Transaction Documents to permit the use of an
Interim Servicer for Acquired MSRs for an Interim Servicing Period and for
certain limitations as to concentration of the Acquired MSRs that will be
included in the calculation of the Borrowing Base (the “Anticipated
Amendments”).  The Anticipated Amendments would permit Acquired MSRs to be
included as Repurchase Assets as of the date that PLS acquires nominal title to
the Mortgage Loans related to the MSRs, including during the related Interim
Servicing Period.  Noteholders of the Series 2018-GT2 Term Notes will be deemed
to consent to the Anticipated Amendments by their acquisition of the Series
2018-GT2 Term Notes and will not have the ability or right to consent to the
Anticipated Amendments at the time of their implementation.

Section 11.      Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Indenture Supplement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Indenture
Supplement.

Section 12.      Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference and the related Transaction Documents, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof,
and fully supersedes any prior or contemporaneous agreements relating to such
subject matter.





12

--------------------------------------------------------------------------------

 

 

Section 13.      Limited Recourse.

Notwithstanding any other terms of this Indenture Supplement, the Series
2018-GT2 Term Notes, any other Transaction Documents or otherwise, the
obligations of the Issuer under the Series 2018-GT2 Term Notes, this Indenture
Supplement and each other Transaction Document to which it is a party are
limited recourse obligations of the Issuer, payable solely from the Trust
Estate, and following realization of the Trust Estate and application of the
proceeds thereof in accordance with the terms of this Indenture Supplement, none
of the Noteholders of Series 2018-GT2 Term Notes, the Indenture Trustee or any
of the other parties to the Transaction Documents shall be entitled to take any
further steps to recover any sums due but still unpaid hereunder or thereunder,
all claims in respect of which shall be extinguished and shall not thereafter
revive.  No recourse shall be had for the payment of any amount owing in respect
of the Series 2018-GT2 Term Notes or this Indenture Supplement or for any action
or inaction of the Issuer against any officer, director, employee, shareholder,
stockholder or incorporator of the Issuer or any of their successors or assigns
for any amounts payable under the Series 2018-GT2 Term Notes or this Indenture
Supplement.  It is understood that the foregoing provisions of this Section 13
shall not (a) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, including, without limitation, the PC Guaranty and the PMT Guaranty or
(b) save as specifically provided therein, constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Series 2018-GT2
Term Notes or secured by this Indenture Supplement.  It is further understood
that the foregoing provisions of this Section 13 shall not limit the right of
any Person to name the Issuer as a party defendant in any proceeding or in the
exercise of any other remedy under the Series 2018-GT2 Term Notes or this
Indenture Supplement, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

Section 14.      Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture Supplement is executed and delivered by Wilmington Savings Fund
Society, FSB (“WSFS”), not individually or personally, but solely as trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it, (b) each of the representations, warranties, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, warranties, undertakings and agreements by WSFS, but is made
and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on WSFS, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto, (d) WSFS has
made no investigation as to the accuracy or completeness of any representations
or warranties made by the Issuer in this Agreement and (e) under no
circumstances shall WSFS, be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Indenture Supplement or the other Transaction Documents.





13

--------------------------------------------------------------------------------

 

 

Section 15.      Credit Risk Retention.

While it is not clear that Section 15G of the 1934 Act, added pursuant to
Section 941(b) of the Dodd‑Frank Wall Street Reform and Consumer Protection Act
(“Regulation RR”), applies to the issuance of the Series 2018‑GT2 Term Notes and
that PLS will be deemed a securitizer for the purposes of Regulation RR, PLS
will maintain a subordinated seller’s interest in the Issuer (in the form of the
Owner Trust Certificate) that equals not less than 5% of the aggregate unpaid
principal balance of any Outstanding Notes (other than Notes held to maturity by
PLS or its wholly-owned affiliates), calculated in accordance with Regulation
RR.

The seller’s interest expected to be retained by PLS in connection with
Regulation RR (to the extent applicable), will equal approximately 34.2% or
$445,107,368 (in each case, as calculated in accordance with Regulation RR), as
of the Issuance Date.  As the Series 2016-MSRVF1 Notes have not been issued and
are held by PLS and financed by CSFB, the Note Balance of the Series 2016-MSRVF1
Notes is not included in the denominator of the calculation that produced the
percentage described above in accordance with Regulation RR.  If the Note
Balance of the Series 2016-MSRVF1 Notes were included in the denominator, the
resulting percentage of the seller’s interest would be lower but still in excess
of the required 5%.

 

[Signatures follow]

 

 



14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed by their respective signatories thereunto all as of the day and
year first above written.

 

 

 

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

By:    Wilmington Savings Fund Society, FSB, not in its individual capacity but
solely as Owner Trustee

 

 

 

 

By:

  /s/ Jeff Everhart

 

 

 

 

 

 

Name:

 Jeff Everhart

 

 

 

 

 

 

Title:

 Vice President

 





[PNMAC GMSR ISSUER TRUST—Series 2018-GT2 Indenture Supplement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CITIBANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary, and not in its individual capacity

 

 

 

 

By:

 /s/ Valerie Delgado

 

 

 

 

 

 

Name:

 Valerie Delgado

 

 

 

 

 

 

Title:

 Senior Trust Officer

 





[PNMAC GMSR ISSUER TRUST—Series 2018-GT2 Indenture Supplement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Administrator and Servicer

 

 

 

 

By:

  /s/ Pamela Marsh

 

 

 

 

 

 

Name:

 Pamela Marsh

 

 

 

 

 

 

Title:

 Managing Director, Treasurer

 





[PNMAC GMSR ISSUER TRUST—Series 2018-GT2 Indenture Supplement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent

 

 

 

 

By:

 /s/ Dominic Obaditch

 

 

 

 

 

 

Name:

 Dominic Obaditch

 

 

 

 

 

 

Title:

 Vice President

 

[PNMAC GMSR ISSUER TRUST—Series 2018-GT2 Indenture Supplement]

--------------------------------------------------------------------------------